DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Masashi et al. (JP 2002185219 cited by applicant) in view of the article “Picking Prepregs For Peak Performance” (herein after referred to as “PPPP”).
Masashi (e.g. Fig. 9) teaches a multilayer transmission line device including: stacked insulation layers and conductor pattern layers (L2-L5) located within the dielectric/insulator layers; a 1st and 2nd signal conductors (3A, 3B) on different layers; a ground pattern (L3, see abstract) is between the insulating layers that have the two signal conductors on their surfaces (Claim 2); and a 2nd ground (L5), first ground (L3) and 3rd ground (L1) in the same stacking relationship with the signal conductors as in Claim 3.
However, Masashi does not explicitly teach a plurality of first insulator layers and a plurality of second insulator layers; effective dielectric constants of the plurality of first insulator layers are lower than effective dielectric constants of the plurality of second insulator layers; and the plurality of first insulator layers and the plurality of second insulator layers are arranged in a region between the first signal conductor pattern and the second signal conductor pattern, and the first insulator layers are dispersedly arranged in a stacking direction (Claim 1), or that each of the plurality of first insulator layers between the first signal conductor pattern and the second signal conductor pattern is interposed between the plurality of second insulator layers in the stacking direction (Claims 4-6).
The article “PPPP” provides the general teaching that prepreg adhesion dielectric layers are used in combination with dielectric laminate layers to be between and bond the dielectric laminate layers together to form a multi-layer board, and the prepreg and dielectric laminate 
It would have been considered obvious to one of ordinary skill in the art to have modified the Masashi device to have included prepreg layers having a slightly different (more or less) dielectric constant between the dielectric layers such as generally taught by the article “PPPP”, because the prepreg layers would have provided the advantageous benefit of a specific art-recognized functionally equivalent securing means for bonding the dielectric layers of a multilayer board together such as taught by “PPPP”, and as an obvious consequence of the prepreg layers being between the dielectric layers the prepreg (i.e. the first insulator layers) and the dielectric layers (i.e. the second insulator layers) would be alternatingly dispersed in the stacking direction including between the signal layers (i.e. each first layers are between two respective second layers, and second layers are between respective first layers in the combination). Also, note in relation to the present claims it is arbitrary in the combination which of either the set of Prepreg or dielectric layers is considered the first insulating layers and which is considered the second insulating layers.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masashi et al. (JP 2002185219 cited by applicant) and the article “Picking Prepregs For Peak Performance” (herein after referred to as PPPP) as applied to claims 1-6 above, and further in view of Fulcher (US 6,008,534).
The combination of Masashi and “PPPP” teaches a transmission line device as describe above.

Fulcher (e.g. Fig. 3a) teaches that a stripline (e.g. 30) can be connected to a bonding pad (e.g. 36) on the bottom of a board.
It would have been considered obvious to one of ordinary skill in the art to have modified the Masashi/PPPP combination device to have included a bonding pad on the bottom of the device connected to the signal lines such as generally taught by Fulcher, because it would have provided an art-recognized functionally equivalent/alternative connection means for connecting the signal lines to an external device such that the lines can pass signals between devices as is a basic purpose of a signal line.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Masashi et al. (JP 2002185219 cited by applicant) and the article “Picking Prepregs For Peak Performance” (herein after referred to as PPPP) and Fulcher (US 6,008,534) as applied to claims 7-12 above, and further in view of Kato et al. (US 8,525,613).
The combination of Masashi/ “PPPP”/Fulcher teaches a transmission line device as describe above.
However, the combination does not explicitly teach that the transmission device is surface mounted on a circuit board with other surface mount components.
Kato (e.g. Fig. 6A) provides the general teaching of mounting a transmission line (e.g. 10) on the surface of circuit board (e.g. 202) along with other surface mounted components.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dutta et al. (US 7,755,445) teaches applying an epoxy/adhesive between dielectric layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/Primary Examiner, Art Unit 2843